1
2                                              JS6
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MALIK KIJUAN KEYS,                             Case No. CV 18-03209 JVS (SHK)

11                               Petitioner,

12                          v.                       JUDGMENT
13    SULLIVAN,
14                               Respondent.
15
16
           Pursuant to the Order Accepting Findings and Recommendation of United
17
     States Magistrate Judge,
18
           IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
19
20
21
22
23   Dated: June 18, 2019
24                                         HONORABLE JAMES V. SELNA
                                           United States District Judge
25
26
27
28
